[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 654 
In Banc.
Separate suits by Geo. B. Wallace Company, by A.B. Smith Chevrolet Company, and by Wentworth  Irwin, Incorporated, against the International Association of Mechanics, Mount Hood Lodge, Local No. 1005, Auto Mechanics, and others, which were consolidated for hearing in the lower court and on appeal. From adverse decrees, the defendants appeal.
REVERSED. REHEARING DENIED.
These three suits — which were consolidated for hearing in the lower court and on this appeal — were commenced by plaintiffs to enjoin the defendant *Page 655 
officers of Mt. Hood Lodge Local No. 1005 from picketing their places of business in the city of Portland. The plaintiffs are engaged in the sale, servicing and repairing of automobiles. On May 11, 1936, defendants called a strike of union automobile mechanics in the city of Portland and proceeded forthwith to picket various places of business engaged in the repairing of automobiles. From a decree enjoining picketing in each of the above cases, the defendants appeal.
It appears from the uncontradicted evidence that A.B. Smith Chevrolet has 32 mechanics employed to service and repair new automobiles; that no employee was a member of any labor union and had no desire to become such; that the employees were satisfied and no dispute existed between them and their employer over wages, hours, or working conditions; that no employee responded to the call to strike and that the plaintiff maintained what he said was an "open shop" and did not discriminate against union labor.
On the day following the strike, the defendants caused one picket to patrol in front of the Chevrolet Company's place of business on 13th street and one to patrol on Couch street, each bearing a banner, "Strike On, Unfair to Auto Mechanics' Local No. 1005, A.F.  L." After suit was started, that part of the banner having the words, "Strike On", was folded under so as not to be visible. There is no contention that the picketing involved violence. There was evidence, however, that some unknown persons across the street were listing the license numbers of automobiles of customers who came to plaintiff's place of business.
It further appears from the uncontradicted evidence that the Chevrolet Company paid its mechanics under the piece-work system, i.e., that the employee *Page 656 
received 40 per cent of the standardized charge of $2 an hour made to the public and that the average pay to an employee under such basis was $160 to $165 a month. Under this plan, the customer was quoted a price in advance and the length of time required to do the job was immaterial. Of course, the pay of the employee depended somewhat upon the speed with which he worked. The average mechanic under such basis would earn 80c an hour. A slow worker would earn less than 80c an hour and the speedy one would earn in excess of such rate. No extra pay was allowed for overtime and the standard work week was 5 1/2 days of eight hours a day, or 44 hours.
The standard fixed by the union was on the basis of 40 hours a week at the rate of 90c an hour, with extra pay for overtime. Under the union scale, the employee would receive $156 a month and additional pay if overtime work were done.
Plaintiff-respondents assert that the variance from the union standards affords no basis for a labor controversy and that the real objective is the unionization of their shops. The defendants, on the other hand, deny that the picketing was conducted to compel plaintiffs to operate a "closed shop" and assert that the standards maintained by plaintiffs tend to undermine and defeat the cause of organized labor. Defendants urge that the hourly wage system best promotes the general welfare of the laboring man.
The facts in the Wentworth  Irwin case, so far as the application of the law is concerned, are not materially different from those in the Chevrolet Company case. In the Geo. B. Wallace Co. case the facts are to be differentiated in that some of the employees were members of the union and there is evidence tending *Page 657 
to show that a majority of the employees "seemed to prefer to work by the hour rather than on the percentage basis". Furthermore, four of the employees of the Wallace Co. went out on call of the strike.
The defendant-appellants urge that, under and by virtue of chapter 355, Oregon Laws for 1933, they are immune from an injunctive order or decree in that a "labor dispute" existed within the meaning of the act and that the picketing was conducted "without fraud or violence and/or intimidation". The plaintiffs contend that, under a proper construction of the above act, no "labor dispute" was involved and hence the act has no application. Plaintiffs further contend that if the act is construed as being applicable, it is unconstitutional. Plaintiffs' contention that no labor controversy is involved within the meaning of the act is based upon the fact that there was no immediate dispute between employer and employee. It is also urged in reference to the Wallace Co. case that the evidence discloses violence and intimidation.
It will thus be seen that the decision hinges primarily upon the construction and constitutionality of the legislative enactment of 1933. The act in question is entitled "An Act declaring the public policy of the state of Oregon regarding the relationship of employers and workmen, and defining and limiting the jurisdiction of the courts of this state in relation thereto". Section 1 provides in substance that no court shall issue any injunction in a case "involving or growing out of a labor dispute", except in strict conformity with the provisions of the act. Section 2 thus declares the public policy of the state:
"Whereas under prevailing economic conditions, developed with the aid of governmental authority for owners of property to organize in a corporate and *Page 658 
other forms of ownership association, the individual unorganized worker is commonly helpless to exercise actual liberty of contract and to protect his freedom of labor and thereby to obtain acceptable terms and conditions of employment, wherefore, though he should be free to decline to associate with his fellows, it is necessary that he have full freedom of association, self-organization and designation of representatives of his own choosing to negotiate the terms and conditions of his employment and that he shall be free from the interference, restraint or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection; therefore, the following definitions of and limitations upon the jurisdiction and authority of the courts of this state hereby are enacted." —
and admonishes courts to interpret the act in accordance with such declaration of public policy.
Section 3 purports to invalidate what are commonly known as "Yellow Dog Contracts". Since such contracts are not in issue, the provisions of this section will not be set forth.
Section 4 deprives courts of the power to issue an injunction in any case "involving or growing out of any labor dispute" and specifically immunizes from injunction certain acts whether done singly or in concert, among which are: (Subdivision 5) "Giving publicity to the existence of, or facts involved in, any labor dispute, whether by advertising, speaking, patroling or by any other method not involving fraud or violence and/orintimidation". Note: It will be observed that courts are not precluded from granting equitable relief where fraud, violence or intimidation is involved.
Sections 5 and 6 — Not material to issues involved. *Page 659 
Sections 7-12 inclusive pertain to the procedure in the lower court and on appeal where injunctive relief is sought.
Section 13.
"1. A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft or occupation; or have direct or indirect interests therein, or who are employes of the same employer, or who are members of the same or an affiliated organization of employers or employes, whether such dispute is (a) between one or more employers or associations of employers and one or more employes or associations of employes, (b) between one or more employers or associations of employers and one or more employers or associations of employers, or (c) between one or more employes or associations of employes and one or more employes or associations of employes, or when the case involves any conflicting or competing interests in a labor dispute, as hereinafter defined, of persons participating or interested therein, as hereinafter defined.
"2. A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against him or it, and if he or it is engaged in the same industry, trade, craft or occupation in which such dispute occurs, or has a direct or indirect interest therein, or is a member, officer or agent of any association composed in whole or in part of employers or employes engaged in such industry, trade, craft or occupation.
"3. The term `labor dispute' includes any controversy concerning terms or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants standin the proximate relation of employer and employe." *Page 660 
Section 14 provides in substance that if any provision of the act be declared unconstitutional it shall not affect the remaining provisions of the act.
The above act was copied almost verbatim from the Norris-La Guardia Act (29 U.S.C.A. §§ 101-115) passed by Congress in 1932. The only difference is that the state legislature saw fit to add the words, "and/or intimidation" in subdivision 5 of section 4. It is significant to note that, after a lapse of only a few years, not less than sixteen other states have enacted legislation substantially following the provisions of the federal act.
Since chapter 355, Oregon Laws for 1933, and the federal act are substantially the same, we may reasonably assume that the legislature of this state had the same intention as had Congress in the enactment of such legislation. To ascertain what Congress had in mind and the evils, if any, it sought to remedy, it is well briefly to review the history of legislation pertaining to labor injunctions. In 1914, the Clayton Act (29 U.S.C.A. § 52) was passed by Congress and it was generally hailed by labor as its Magna Charta. Organized labor, however, was doomed to disappointment as the United States Supreme Court in DuplexPrinting Press Co. v. Deering, 254 U.S. 443 (65 L. Ed. 349,41 S. Ct. 172, 16 A.L.R. 196), construed section 20 of the act as granting immunity from injunctions in labor controversies only when the dispute existed between employer and employee. The court held that the act must be confined "to those who are proximately and substantially concerned as parties to an actual dispute respecting the terms or conditions of their own employment, past, present or prospective". After the Clayton Act was passed, numerous states enacted anti-injunction *Page 661 
legislation substantially following the federal act. See §§ 49-901 — 49-906, Oregon Code 1930. The state courts including that of Oregon quite universally followed the construction of the United States Supreme Court and held that a labor dispute could exist only where there existed the relationship of employer and employee.
After the decision in the Duplex case was rendered, injunctions in labor controveries seemed to be the order of the day. Many disinterested persons were highly critical of the courts because of such intervention. Congress was besieged with various bills seeking to restrict the power of courts to issue injunctions in cases involving dynamic social and economic problems. In the great economic struggle between capital and labor, the decided trend of public opinion seemed to be towards the conviction that labor is entitled, through the medium of collective bargaining, to a greater recognition of its rights and that legislation should be enacted further to foster the welfare and interests of the wage-earner. This crystallization of public opinion in favor of the man who earns his livelihood by the sweat of his brow culminated in the passage of the Norris-La Guardia Act. See: The Labor Injunction by Frankfurter and Greene. Also Oakes on Organized Labor and Industrial Conflicts; 84 Pa. Law Review 771; 30 Mich. Law Review 1257; 16 Minn. Law Review 638.
The enactment of the Norris-La Guardia Act and laws patterned after it undoubtedly marks the dawn of a new era in the domain of labor injunctions. Whether such legislation is in the best interests of the commonwealth is a legislative and not a judicial question. The function of the court is to declare the law *Page 662 
as it is and not what it thinks it ought to be. Of course, if the act is clearly unconstitutional, the court should not hesitate so to declare; but, if not invalid, the act should be given full force and effect and not be whittled away by judicial construction. Too often drastic laws are passed with the apparent expectation that when litigation arises out of their application courts will so construe them, in the face of plain and explicit language to the contrary, that no hardship will result. Needless to say, under our Constitutional system of government, such is not the function of the judiciary.
The right of labor to organize and to engage in collective bargaining is now universally recognized. How far a labor organization may go in the furtherance of its interests is a matter, however, upon which courts disagree. To attain their objectives such organizations at times resort to the strike and picketing. A few courts still look upon picketing as wrongful per se and an unlawful interference with the right of the employer to transact business. They hold, in effect, that there can be no such thing as lawful picketing, any more than there can be chaste vulgarity, or peaceful mobbing, or lawful lynching. The great majority of courts, including the United States Supreme Court (American Steel Foundries v. Tri-City Central Trades Council,257 U.S. 184 (66 L. Ed. 189, 42 S. Ct. 72, 27 A.L.R. 360)), however, sustain the right of peaceful picketing. The doctrine that picketing is necessarily a species of coercion and intimidation is dogma long since discarded (Exchange Bakery Restaurant Inc. v. Rifkin, 245 N.Y. 260 (157 N.E. 130);Goldfinger v. Feintuch, 288 N.Y.S. 855). If merely peaceful picketing were in and of itself coercion, there could never be peaceful picketing in any case, for coercion is never *Page 663 
lawful. As stated in Bayonne Textile Corp. v. AmericanFederation of Silk Workers, 116 N.J. Eq. 146 (172 A. 551,92 A.L.R. 1450):
"The modern view is that picketing is not per se unlawful and should not be enjoined if peacefully carried on for a lawful purpose."
This court has long recognized the right of peaceful picketing when done for a lawful purpose: Blumauer v. PortlandM.P.O.P. Union, 141 Or. 399 (17 P.2d 1115); MorelandTheatres Corporation v. M.P. Union, 140 Or. 35 (12 P.2d 333);Crouch v. Central Labor Council, 134 Or. 612 (293 P. 729, 83 A.L.R. 193); Greenfield v. Central Labor Council, 104 Or. 236
(192 P. 783, 207 P. 168). It is an appeal to the public and to members of the union not to patronize an employer who does not conform to the standards of organized labor relative to wages, hours and conditions of employment. The mere fact that an employer may sustain loss of business as a result of such picketing does not warrant intervention. It is damnum absque injuria. No person has a vested right to the patronage of those who are not in accord with his standards of employment: UnitedChain Theatres v. Philadelphia M.P.M.O. Union, 50 F.2d 189;S.A. Clark Lunch Co. v. Cleveland Waiters  Beverage DispensersLocal, 22 Ohio App. 265 (154 N.E. 362). Such loss, under our social and economic system, is merely the result of a conflict of interests between capital and labor. What has been said thus far is on the assumption that violence, intimidation and coercion are foreign to peaceful picketing. No court has ever upheld the right to injure or destroy a business through a tortious act.
We agree fully with the contention of the plaintiffs that there must be a reasonable justification for *Page 664 
picketing. There must be an actual bona fide dispute. Picketing must be peacefully carried on and it must be for a lawful purpose. When the purpose of picketing is to injure or destroy a business rather than to further the common interests of the worker, it is an unlawful interference with the property rights of the employer and should be enjoined: Blumauer v. PortlandM.P.M.O.P. Union, supra.
The decisions of this court are not clear as to whether there can be picketing in the absence of a strike: MorelandTheatres Corporation v. M.P. Union, supra; Greenfield v.Central Labor Council, supra. Without any attempt to reconcile all that has been said on the subject, we think the better reasoned cases are to the effect that a strike and picketing are not necessarily concomitant. There may be a strike without picketing and picketing without a strike. Each is a combative weapon which labor may use to accomplish its objectives if the same be lawful. The mere fact, therefore, that no strike existed, so far as the Chevrolet Company and Wentworth  Irwin are concerned, does not in itself preclude the defendants from picketing the plaintiffs' places of business: Exchange Bakery v.Rifkin, supra.
Having expressed our views relative to the law applicable to picketing, we come to the vital question: Do the facts disclose a labor dispute within the meaning of the statute? We are convinced that the Norris-La Guardia Act — after which our statute was patterned — was designed to overcome the interpretation given to the Clayton Act by the United States Supreme Court in DuplexPrinting Press Co. v. Deering, supra. The Senate and House Committee reports so indicate: Senate Report No. 163, 72d Congress (1932); H.R. Report No. 669, 72d Congress. If the Norris-La *Page 665 
Guardia Act does not place greater restrictions upon the power of courts to issue injunctions in industrial controversies, the enactment of the law — aside from its provisions relative to "Yellow Dog Contracts" — was indeed vain and idle.
Clearly one of the principal purposes of the act was to protect labor from the abuses of unrestrained issuance of injunctions in industrial controversies. The act is a plain mandate to the courts not to grant equitable relief in labor disputes, unless fraud, violence, or intimidation is involved. To relieve any doubt as to what constitutes a labor dispute, the legislature not only defined the same under subdivision 3 of section 13 of the act but also provided in the preceding subdivision of the same section what person or association shall be deemed to have participated in such dispute. The definition of a labor dispute is so broad and comprehensive that it undoubtedly extends the scope of the Clayton Act as interpreted by the United States Supreme Court by placing a greater restriction upon courts in the matter of issuing injunctions. We are convinced that the immunity from injunctions clearly extends to disputes between persons engaged in the same industry or craft who have a "direct or indirect" interest therein, and is not limited to disputes between an employer and his immediate employees. The act provides that an association of employees has an interest in a labor dispute, "regardless of whether or not the disputants stand inthe proximate relation of employer and employee". If there were any doubt as to the intention of Congress in enacting the Norris-La Guardia Act it ought to be removed by the following language of the report of the House Committee on the Judiciary, favoring the passage of the bill: *Page 666 
"Section 13 contains definitions which speak for themselves. It is hardly necessary to discuss them other than to say that these definitions include, as hereinabove stated, a definition of a person participating in a labor dispute which is broad enough to include others than the immediate disputants and thereby corrects the law as announced in the case of Duplex Printing Co. v. Deering, supra, wherein the Supreme Court reversed the circuit court of appeals and held that the inhibition of section 20 of the Clayton Act only related to those occupying the position of employer or employee and no others."
Also note the following language of the Senate Committee on the Judiciary:
"Section 13 of the bill defines various terms used in the act, and it is not believed that any criticism has been or will be made to these definitions.
"The main purpose of these definitions is to provide for limiting the injunctive powers of the Federal courts only in the special type of cases, commonly called labor disputes, in which these powers have been notoriously extended beyond the mere exercise of civil authority and wherein the courts have been converted into policing agencies devoted in the guise of preserving peace, to the purpose of aiding employers to coerce employees into accepting terms and conditions of employment desired by employers.
"The proposed bill is designed primarily as a practical means of remedying existing evils and limitations are imposed upon the courts in that class of cases wherein these evils have grown up and become intolerable. This is a reasonable exercise of legislative power, and in order that the limitation may not be whittled away by refined definitions of what persons are to be regarded as legitimately involved in labor disputes, the bill undertakes specifically to designate those persons who are entitled to invoke the protections of the procedure required."
To restrict the act to controversies between employer and employee would run counter to the plain *Page 667 
intent of the legislature and would undoubtedly defeat the very purpose of labor organizations having as objectives improved standards in wages, hours and conditions of labor. In considering the Clayton Act, Mr. Chief Justice Taft, speaking for the court in American Foundries v. Tri-City Trades Council, supra, said:
"The strike became a lawful instrument in a lawful economic struggle or competition between employer and employees as to the share or division between them of the joint product of labor and capital. To render this combination at all effective, employees must make their combination extend beyond one shop. It is helpful to have as many as may be in the same trade in the same community united, because in the competition between employers they are bound to be affected by the standard of wages of their trade in the neighborhood. Therefore, they may use all lawful propaganda to enlarge their membership and especially among those whose labor at lower wages will injure their whole guild. It is impossible to hold such persuasion and propaganda without more, to be without excuse and malicious."
Is it probable that the court would depart from such reasoning upon a consideration of the clear and explicit provisions of the Norris-La Guardia Act?
The mere fact that the employees are not complaining against the terms and conditions of employment under which they are working is not conclusive. In many instances where sweatshop conditions prevail — although not in the instant cases — the employee, through the greed and avarice of capital, is bound down in abject physical and mental slavery. It is idle to talk about the protest of the individual laborer under such conditions. How can an employee exercise freedom of thought and expression when hungry children are dependent upon him for support? Protest against *Page 668 
terms and conditions of employment with some employers simply means that the wage earner goes home without a job. It is through concerted action and collective bargaining that the laborer hopes for some semblance of economic freedom.
On the other hand, the court is not unmindful that organized labor has, in some instances, assumed a domineering and dictatorial attitude inimical not only to the best interests of labor but to the general public. It is only when capital and labor have due regard for the rights of each other that a wholesome condition exists. When selfishness and greed prevail, the innocent public in most instances suffers most. To devise more efficient and expeditious methods for the adjustment of differences in these industrial controversies has ever been a vexatious problem for the legislative branch of the government and, like Banquo's ghost, it will not down. Whatever may be the best solution of the problem, we are convinced it is not through government by injunction.
That the act in question is not confined merely to a labor dispute between an employer and his immediate employees, see:Levering  Garrigues Co. v. Morrin, decided in 1934,71 F.2d 284, certiorari denied in 293 U.S. 595; Dehan v. Hotel andRestaurant Employees etc. Local Union, (La.), decided in 1935, 159 So. 637; Cinderella Theatre Co. v. Sign Writers' LocalUnion, (Dist. Court, Mich.), 6 F. Supp. 164; American FurnitureCo. v. I.B. of T.C. and H. of A., (Wis.), decided in 1936, 268 N.W. 250; Fenske Bros. v. Upholsterers' Int. Union, 358 Ill. 239
(193 N.E. 112, 97 A.L.R. 1318); Miller Parlor Furniture Co.v. Furniture Workers' Industrial Union, decided in 1934 (Dist. Court, N.J.), 8 F. Supp. 209; Scofes v. Helmar, 205 Ind. 596 *Page 669 
(187 N.E. 662); Wisconsin State Federation v. Simplex Shoe Mfg. Co.,215 Wis. 623 (256 N.W. 56); Goldfinger v. Feintuch, decided June 11, 1936, 288 N.Y.S. 855; Exchange Bakery Co. v. Rifkin, supra;Nann v. Raimist, 255 N.Y. 307 (174 N.E. 690, 73 A.L.R. 669);Stillwell Theatre v. Kaplan, 259 N.Y. 405 (182 N.E. 63, 84 A.L.R. 6). It is true that the last three cases above cited did not involve legislation patterned after the federal act but the reasoning in all of them strongly supports the construction which we have given to the statute in question.
The statutory definition of a "labor dispute" (subdivision 3, § 13, chapter 355, Oregon Laws 1933) is broad enough to include any controversy relating to conditions of employment or industrial relations regardless of whether or not the disputants stand inthe proximate relation of employer and employee. Notwithstanding the plain and specific language of the statute, it is argued, however, that the above italicized clause was merely intended to permit a labor union to come to the aid of its members or at the most workmen who are engaged in a labor dispute. In answering this contention the Supreme Court of Wisconsin in AmericanFurniture Co. v. I.B. of T.C., supra, said:
"It is the disputants who need not stand in the relation of employer and employee. Plaintiff's contention implies that basically the disputants must be the employer and the employees, whereas the act plainly indicates that the disputants, that is to say, the principals to a labor dispute, need not stand in the relation of employer and employee."
Under the construction as contended for by plaintiffs a labor union would absolutely be prohibited from protesting against low wages, long hours, or unsanitary conditions of a sweatshop, because, peradventure, non-union employees were "satisfied" to continue to *Page 670 
work under such conditions. Can it reasonably be contended that a labor union has no interest in such industrial relations? Are we to so construe the statute that an organization of workmen united for the purpose of raising the standards of labor must stand idly by and see its cause undermined and defeated merely because there is no immediate dispute between employer and employee?
In United Electric Coal Companies v. Rice, 80 F.2d 1, language may be found tending to support the contention of respondents herein, but that case involved a controversy between two labor unions. It was not a controversy over hours, wages, or labor conditions, as in the instant case. Hence it is not applicable. The same may be said in reference to Lauf v. Shinner Co., 82 F.2d 68.
Defendants also urge that the decision of this court sitting in banc in Blumauer v. Portland M.P.O.P. Union, supra, requires a reversal of the decrees enjoining picketing in the instant cases. In the Blumauer case, a moving picture business was operated under a lease by C.M. Dunn, Inc. The employer reduced the wages of certain moving picture operators below the wage scale of the union. The employees refused to accept such wage reduction and quit their employment. Non-union operators were secured to carry on the work. The union thereupon picketed the place of business as being "Unfair to Organized Labor". The lessee became financially involved and the lessor took over the theatre and continued operation. Picketing continued. Thereupon suit for injunction was instituted.
In that case, as here, the plaintiff asserted the object and purpose of the picketing was to compel recognition *Page 671 
of the union. The defendant labor organization contended that the purpose was "to make appellants pay the union scale of wages regardless of whom they may hire". The union, there as here, offered to withdraw the pickets if the employer would comply with the union scale of wages. Chief Justice CAMPBELL, speaking for the court in an opinion from which there was no dissent — the personnel of the court being the same as now exists — said:
"Organized labor has a right to lawfully use all lawful means to bring about reasonably desirable terms and conditions in the way of hours, pay or other conditions of employment. Organized labor has the right to present its side of a controversy to the public by all lawful means if such means may be, and are, used in a lawful manner without violence, or threats, or intimidation of the employer, his employees or the patrons of the employer's business.
                               *      *      *      *      *      *
"This right of presenting its side of a controversy, organized labor may exercise by lawful means, in a lawful manner when itsmembers have reasonable grounds to apprehend that the practicesor pay of any employer will produce an injurious effect on theworking conditions of employees generally, or of those in aparticular trade or calling, even though there may be no directcontroversy between the employer and his immediate employees." [Italics ours.]
It is true that this decision was rendered a few months prior to the enactment of the statute under consideration and it may well be argued that, in some particulars, it can not be reconciled with prior decisions of this court. It is, nevertheless, the last expression of this court on the subject of the labor injunction and is supported by reputable authority:Exchange Bakery Co. v. Rifkin, supra. Certainly if the Blumauer decision *Page 672 
was good law at the time it was rendered, it is doubly so now, in view of the public policy of the state as declared in chapter 355, Oregon Laws for 1933. It will be recalled that in the Blumauer case no member of the union was an employee of the plaintiff seeking injunctive relief at the time picketing was carried on.
In our opinion, the statute thus construed is applicable. The defendants have "direct or indirect" interests in the terms and conditions of employment regardless of whether or not they "stand in the proximate relation of employer and employee". By reason of the difference between the standards maintained by the plaintiffs and those fixed by the defendants, a "labor dispute", within the meaning of the statute, exists. It is not for this court to say who is right in this industrial controversy. The court is not prepared to say that the standards advocated by the defendant are so unreasonable as to indicate a purpose to injure the plaintiffs rather than to promote the interests of the labor organization. It is a question upon which reasonable minds might differ. Under such circumstances the policy of the state, as expressed in the act, is noninterference in this conflict of interests, so long as neither side resorts to unlawful methods in seeking its objective. It may be that the statute, in its application to the plaintiff employers, operates harshly, but the matter rests with the legislature and not with the court.
Relative to the Geo. B. Wallace Co. case there is some evidence of isolated incidents of intimidation, but we think there is no reasonable apprehension of their continuance. We disapprove of taking the license numbers of automobiles belonging to customers of the plaintiffs, as it may reasonably be interpreted by such customers as an implied threat to do them injury and *Page 673 
thereby interfere with the right of the plaintiffs to transact business. Following the employees home by patrol cars must be avoided. Crowds of union men or sympathizers should not be permitted to loiter in front of business places as such may intimidate customers. "Mass. picketing" is unlawful. There must be no interference with employees who wish to work nor with the public desiring to transact business with the plaintiffs. The non-union man has the right to go through a picket line without being subjected to intimidation or violence. The right of free ingress to and egress from the plaintiffs' business establishments must be maintained inviolate. Otherwise, there would be an unlawful interference with the right of plaintiffs to transact business.
The court has recognized the right of peaceful picketing, but it must be such in truth and in fact. If the defendants do not practice peaceful picketing in the light of what this court has said, plaintiffs may apply for injunctive relief.
Is the statute as thus construed unconstitutional? Plaintiffs challenge the validity of the act upon three grounds, viz: (1) It is class legislation and denies equal protection of the laws; (2) It violates the due process clause of the federal and state Constitutions; (3) It deprives courts of the inherent power to grant equitable relief. These same objections against the validity of the act were urged by complainants in a companion case of Starr v. Laundry and Dry Cleaning Workers' Local Union, ante p. 634, this day decided, but the constitutionality of the act was sustained. We see no need of repetition.
The decrees of the lower court granting injunctive relief are reversed, but the suits will not be dismissed *Page 674 
pending the picketing. The lower court will retain jurisdiction to grant injunctive relief in the event that picketing is not conducted in a lawful manner.
Neither party is entitled to costs and disbursements.